Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to make clear whether the “filler configured to impart strengthening…” is or is not the ”graphene-containing material”.
Appropriate clarification is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 4, 5, 7, 9-14, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nosker et al, US 2019/0233611.
Regarding claims 2, 11 and 17, Nosker et al teach polymer compositions comprising graphene (Abstract). These compositions are taught as comprising 
Regarding claims 4, 5, 19 and 20, the reference teaches values of tan delta meeting these limitations at [0131].
Regarding claims 7 and 9, the reference teaches compositions with Tg of 152-154 C compared to 150 C for neat polymer ([0130]).
Regarding claim 10, given Applicants’ procedure for calculating fractal dimension, it is the position of the examiner that this limitation is inherently met by the compositions of the reference since perfect regularity of dimensions of the materials of the reference is not present.
Regarding claim 12, this limitation is seen as inherent to the compositions of the reference since the chemical and physical limitations are met.
Regarding claims 13 and 14, while not explicitly addressed by the reference, this limitation is assumed to be met by the reference, barring a showing by Applicants that it is not.
Claim(s) 2, 3, 6, 11 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samulski et al, US 2011/0186789.
Samulski et al teach polymer/graphene compositions.
Regarding claim 2, the reference teaches surface areas meeting Applicants’ limitation at [0121]. Since the graphene of the reference is seen as incorporated into the polymer in its entirety, “at least 10 % of the SSA” is seen as combined with the polymer.
Regarding claims 3, 6, 17 and 18 Applicants are directed to [0135].
Regarding claim 11, Applicants attention is directed to [0044].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nosker et al, US 2019/0233611 or Samulski et al, US 2011/0186789.
Each of these references are discussed in detail above. Neither reference explicitly recites particle sizes for their compositions. It is the position of the examiner that particles sizes such as claimed instantly would have been obvious to one of ordinary skill in the art barring a showing of unexpected properties flowing therefrom.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762